Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper rim" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi et al (US Patent Publication 2003/0115664 herein after Kosugi). 
Regarding Claim 1, Kosugi shows a sanitary facility in the form of a toilet, comprising a body (10) with an upwardly open bowl region (12), a water chamber (18) provided in the region of the upper rim (14) of the bowl region, said water chamber projecting into the bowl region as seen horizontally (Fig.1), wherein at least one flushing opening (50) directed downwardly into the bowl region is provided on the chamber side, and at least one connection portion (19), provided in the rear region of the body, for connecting a flushing-water feed line (11) for feeding flushing water into the water chamber, from which the flushing water flows into the bowl region via the at least one chamber-side flushing opening (41), wherein the water chamber extends only in a rear rim region (near 51), and in that a second (46) and a third flushing opening (45) that are each able to be supplied with flushing water and each allow the flushing water to be introduced tangentially into the bowl region are provided (Fig.1), wherein the third flushing opening is positioned closer to the front side of the body than the second flushing opening (Fig.1).  
Regarding Claim 2, Kosugi shows the sanitary facility according to claim 1, wherein the second and the third flushing opening are fed with flushing water jointly (near 52) from the water chamber.  
Regarding Claim 3, Kosugi The sanitary facility according to claim 1, wherein the second and the third flushing opening lead out in a common water guiding portion 
Regarding Claim 4, Kosugi shows the sanitary facility according to claim 3, wherein the water guiding portion extends through at least 1800 as far as the opposite side of the bowl region (Fig.2).  
Regarding Claim 5, Kosugi The sanitary facility according to claim 4, wherein the water guiding portion (16, 16b) extends as far as the other side of the water chamber (18) (Fig.1).   
Regarding Claim 6, Kosugi. The sanitary facility according to claim 1, wherein the second flushing opening (46) is provided on the chamber side (18) in addition to the first flushing opening (50), and in that the water chamber communicates with a channel (16b) that leads out at the third flushing opening (45).  
Regarding Claim 7, Kosugi The sanitary facility according to claim 6, wherein the channel (16b) is closed on all sides (Fig.4).  
Regarding Claim 8, Kosugi The sanitary facility according to claim 6, wherein the channel (16b) extends laterally next to the water guiding portion (16, 16b).  
Regarding Claim 9, Kosugi The sanitary facility according to claim 6, wherein the channel (16) extends above the water guiding portion (Fig.4).  
Regarding Claim 110, Kosugi. The sanitary facility according to claim 6, wherein the cross section of the channel (16) decreases at least partially toward the third flushing opening (Fig.2; near front of bowl).  
Regarding Claim 11, Kosugi The sanitary facility according to claim 6, wherein a wall bounding the channel simultaneously forms a boundary for the water guiding portion (Fig.4).  
Regarding Claim 12, Kosugi The sanitary facility according to claim 6, wherein the second flushing opening (46) is arranged next to an outlet opening of the water chamber (18), which is adjoined by the channel (Fig.1 & 2).  
Regarding Claim 13, Kosugi The sanitary facility according to claim 1, wherein a fourth flushing opening (47) is provided, which is downstream of the third flushing opening as seen in the direction of the flushing water fed to the third flushing opening and which is either fed with flushing water from the channel (Fig.1). 
Regarding Claim 14, Kosugi The sanitary facility according to claim 6, wherein the connection portion (19) is provided centrally with regard to a vertical longitudinal center plane of the body, and the water chamber extends on one or both sides of the longitudinal center plane (Figs. 3 & 4).  
Regarding Claim 15, Kosugi The sanitary facility according to claim 14, wherein the second flushing opening (46) is provided on one side of the centrally arranged water chamber and the channel adjoins (Fig.1).  
Regarding Claim 16, Kosugi The sanitary facility according to claim 6, wherein the water guiding portion is bounded on its top side by a protrusion (Upper edge corner) directed toward the inside of the bowl region and on its underside via a bowl-side shoulder (Fig.4).  
Regarding Claim 17, Kosugi The sanitary facility according to claim 16, wherein the protrusion (upper edge corner) is formed via the rim (14), extended toward the inside of the bowl region, of the bowl region (Fig.4).  
Regarding Claim 18, Kosugi. The sanitary facility according to claim 17, wherein the rim (14), extended toward the inside, of the bowl region simultaneously forms the cover of the channel (Fig.3).  
Regarding Claim 19, Kosugi The sanitary facility according to claim 1, wherein the horizontal depth of the water guiding portion (16) decreases toward the end (Fig.2; near front of bowl).  
Regarding Claim 20, Kosugi The sanitary facility according to claim 1, wherein a plurality of first flushing (50) openings are provided, which are arranged preferably in an arcuate row (Fig.1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN A CRANE/Primary Examiner, Art Unit 3754